MORRIS, Judge.
Plaintiff brings forward only one exception, and we feel that it is well taken. The motion for directed verdict should have been denied inasmuch as plaintiff’s evidence, viewed in the light most favorable to him, was sufficient to create an inference of negligence on the part of the defendant.
In the case before us, the evidence of plaintiff gives rise to at least an inference that defendant did not exercise due care in changing lanes and failing to observe adequately the motorists in both lanes in front of him, and that the lack of due care was a proximate cause of the accident.
Nor do we think that the evidence discloses contributory negligence on plaintiff’s part so clearly that no other conclusion can be drawn therefrom, as must be the case for defendant to prevail on a motion for a directed verdict based on plaintiff’s contributory negligence as a matter of law. Smith v. Coach Lines, 12 N.C. App. 25, 182 S.E. 2d 4 (1971), cert. denied 279 N.C. 395 (1971). Where, as here, more than one conclusion can reasonably be drawn from the evidence, the issue should be submitted to the jury. Maness v. Construction Co., 10 N.C. App. 592, 179 S.E. 2d 816 (1971), cert. denied 278 N.C. 522 (1971).
For the reasons stated, plaintiff is entitled to a
New trial.
Judges Campbell and Vaughn concur.